Memorandum

Per Curiam.

The judgment and order should be unanimously reversed on the law, with $10 costs to defetidant and complaint dismissed with appropriate costs in the court below. The District Attorney did not exceed his authority in suspending without pay for thirty days pending determination of the charges and thereafter suspending for two more months without pay. The Civil Service Law (§ 22, subd. 3) required the plaintiff to appeal to the Civil Service Commission or proceed under article 78 of the Civil Practice Act to test the determination made by her superior officer. The latter had power to suspend for two months without pay in addition to" the thirty days pending determination of the charges. (Cf. Halpin v. City of New York, 54 Misc. 128.) The statute does not, where charges are sustained, revive the-right to salary for the period of suspension.
MacCratb, Steinbrink and Rubenstein, JJ., concur.
Judgment and order reversed, etc.